Exhibit 99.07 Southern Company Financial Overview(In Millions of Dollars) Three Months Ended June Year-to-Date June 2010 2009 % Change 2010 2009 % Change Consolidated – Operating Revenues $ 4,207 $ 3,885 8.3% $ 8,365 $ 7,551 10.8% Earnings Before Income Taxes 774 720 7.4% 1,520 1,029 47.7% Net Income Available to Common 510 478 6.6% 1,005 604 66.2% Alabama Power – Operating Revenues $ 1,462 $ 1,366 7.0% $ 2,957 $ 2,706 9.3% Earnings Before Income Taxes 319 292 9.3% 653 533 22.7% Net Income Available to Common 190 177 7.7% 393 323 21.7% Georgia Power – Operating Revenues $ 2,000 $ 1,874 6.7% $ 3,984 $ 3,640 9.4% Earnings Before Income Taxes 358 294 22.0% 694 483 43.7% Net Income Available to Common 238 190 25.5% 476 312 52.6% Gulf Power – Operating Revenues $ 403 $ 341 18.2% $ 760 $ 625 21.5% Earnings Before Income Taxes 53 49 7.2% 95 75 26.6% Net Income Available to Common 32 32 0.1% 58 49 18.0% Mississippi Power – Operating Revenues $ 277 $ 286 -3.4% $ 560 $ 555 0.9% Earnings Before Income Taxes 25 36 -31.1% 50 65 -22.6% Net Income Available to Common 15 22 -30.6% 30 40 -23.6% Southern Power – Operating Revenues $ 248 $ 230 7.8% $ 505 $ 462 9.3% Earnings Before Income Taxes 39 52 -23.6% 64 97 -34.2% Net Income Available to Common 30 31 -4.3% 45 59 -24.5% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
